Citation Nr: 0923915	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  06-15 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from March 1941 to December 
1945, and from September 1950 to  September 1951.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied the claim.

For good cause shown, the appeal has been advanced on the 
Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 
2002) and 38 C.F.R. § 20.900(c) (2008). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.

As an additional matter, the Board observes that the Veteran 
also perfected an appeal on the issue of entitlement to 
service connection for left foot drop.  However, he withdrew 
his appeal as to that claim by a statement received in June 
2006.  See 38 C.F.R. § 20.204.

REMAND

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In this case, the Board concludes that 
a remand is required in order to comply with the duty to 
assist.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service or for certain diseases that were initially 
manifested, generally to a compensable degree of 10 percent 
or more, within a specified presumption period after 
separation from service.  This presumption period is 
generally within the first post-service year.  See 38 
U.S.C.A. §§ 1110, 1112(a), 1116, 1131, 1133(a), 1137; 38 
C.F.R. §§ 3.303(a), 3.306, 3.307.  This presumption includes 
organic diseases of the nervous system such as sensorineural 
hearing loss.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
Further, the United States Court of Appeals for Veterans 
Claims has indicated that the threshold for normal hearing is 
between 0 and 20 decibels and that higher thresholds show 
some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 
155, 157 (1993).  When audiometric test results at a 
veteran's separation from service do not meet the regulatory 
requirements for establishing a "disability" at that time, 
he may nevertheless establish service connection for a 
current hearing disability by submitting evidence that the 
current disability is causally related to service.  Hensley, 
5 Vet. App. at 160.  

Initially, the Board notes that the competent medical 
evidence, including VA treatment records dated in March 2005, 
confirms the Veteran currently has a bilateral hearing loss 
disability as defined by 38 C.F.R. § 3.385.  However, his 
service treatment records contain no findings indicative of 
hearing loss during either of his periods of active service.  
Nevertheless, the Board must acknowledge that no audiometric 
testing appears to have been conducted during either period 
of service.  His hearing was found to be 15/15 on whispered 
and spoken voice testing on his August 1951 separation 
examination for his second period of active duty.  The Board 
also observes that the first competent medical evidence 
showing hearing loss was many years after the Veteran's 
separation from his second period of active service.

The Board observes that there is competent medical evidence 
which supports the Veteran's claim.  Specifically, the March 
2005 VA treatment records contained an opinion that it was 
"possible that the right ear mixed [hearing] loss may be 
related to middle ear damage sustained in the truck accident 
during service."  The Veteran's service treatment records do 
confirm he was involved in a motor vehicle accident in May 
1945, as a result of which he sustained a concussion and 
laceration to his left temple.  However, these records do not 
appear to note any middle ear damage as a result of this 
accident.  Moreover, the clinician who provided the 
supporting opinion in March 2005 did not offer any rationale 
in support of this conclusion.  Nevertheless, the Board 
cannot ignore the fact that competent medical evidence has 
been received in support of the present appeal and which 
relates the current disability to a confirmed event of active 
service.  Further, no VA medical examination appears to have 
been promulgated to the Veteran in conjunction with this 
claim.  Accordingly, the Board concludes that this case must 
be remanded to provide the Veteran with such an examination.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When 
the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, 
the Board must supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises that clearly support its ultimate 
conclusions.).  

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Please obtain the names and addresses 
of all medical care providers who have 
treated the Veteran for hearing loss 
since May 2006.  After securing any 
necessary release, obtain those records 
not on file.

2.  After obtaining any additional 
records to the extent possible, the 
Veteran should be afforded an examination 
to determine the current nature and 
etiology of his hearing loss.  The claims 
folder should be made available to the 
examiner for review of pertinent 
documents therein in connection with the 
examination; the examiner must indicate 
that the claims folder was reviewed.

Following examination of the Veteran, the 
examiner must express an opinion as to 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
the current hearing loss disability is 
causally related to active service, to 
include the injuries sustained in the May 
1945 motor vehicle accident.

A complete rationale for any opinion 
expressed should be provided.

If the examiner is unable to provide the 
requested opinion(s) without resorting to 
speculation, it should be so stated.

3.  Thereafter, please review the claims 
folder to ensure that the foregoing 
requested development has been completed.  
In particular, review the examination 
report to ensure that it is responsive to 
and in compliance with the directives of 
this remand and, if not, implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, please 
readjudicate the issue on appeal in light 
of any additional evidence added to the 
records assembled for appellate review.  

If the benefits requested on appeal are not granted to the 
Veteran's satisfaction, the Veteran and his representative 
should be furnished a Supplemental Statement of the Case, 
which addresses all of the evidence obtained after the 
issuance of the May 2006 Statement of the Case, and provided 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

